Citation Nr: 1142477	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
in the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, other than refractive error or refractive amblyopia, claimed as left eye corneal scar, bilateral senile cataracts, and bilateral LASIK post-surgical scars.

2.  Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1968. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2008 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was remanded by the Board in December 2010.  The requested development having been completed, the case is now again before the Board.

The December 2010 Board decision denied service connection for refractive error and refractive amblyopia.  The Veteran has not appealed this decision and therefore these disabilities will not be considered herein.  The issues have thus been recharacterized as reflected on the title page of this decision.

The issue of service connection for a right ankle disability addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The evidence does not establish by clear and unmistakable evidence that the severity of a scar on the Veteran's left cornea, which apparently pre-existed his enlistment in 1967, was not aggravated during his service; accordingly, the presumption of soundness applies.

2.  The evidence supports a finding that the effects on visual acuity of a left eye corneal scar increased in severity during the Veteran's service.  

3.  There is no medical diagnosis of any right eye disorder other than refractive error or refractive amblyopia, except as encompassed in the diagnoses of bilateral senile cataracts and bilateral LASIK post-surgical scars.  

4.  A preponderance of the evidence is against a finding that bilateral senile cataracts are the result of active service.  

5.  A preponderance of the evidence is against a finding that bilateral LASIK post-surgical scars are the result of active service.  


CONCLUSIONS OF LAW

1.  With respect to the Veteran's left eye corneal scar, the statutory presumption of soundness is not rebutted by clear and unmistakable evidence of a pre-existing condition which was not aggravated in severity during service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left eye corneal scar disability as aggravated in service have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for bilateral senile cataracts have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for bilateral LASIK post-surgical scars have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2007 and February 2009 that fully addressed all notice elements.  Moreover, additional notice letters were provided in August 2010 and December 2010-the latter in response to a December 2010 remand-after which the claims were readjudicated in a June 2011 supplemental statement of the case.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Pelegrini, 18 Vet. App. at 122; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran on the issues decided herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.

Further, the Veteran submitted a private medical statement regarding the issues decided herein.  Moreover, the Veteran was given an opportunity, pursuant to the December 2010 remand, by way of a December 2010 duty to assist letter, to identify any additional treatment records and to submit them or to submit lay statements or testimony concerning the issues on appeal.  He responded in January 2011 and in July 2011 that all treatment had been accorded him at the VA Medical Facility in San Juan, Puerto Rico and that he had no other evidence to submit.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

Next, VA examinations with respect to the issues on appeal were obtained in April 2008 and, subsequent to December 2010 VA remand, in May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the right ankle claim, in a remand immediately following this decision, the Board is remanding the claim to cure deficiencies in the May 2011 VA examination of record.  However, with regard to the claimed eye disorders, the Board finds that the VA opinion obtained in this case is adequate, despite the examiner's failure to consider the totality of the inservice treatment records (to include the March 1968 report of Physical Examination Board (PEB)).  This is so because the only eye pathologies diagnosed other than left eye corneal scar (for which service connection is granted in this decision) and refractive error and refractive amblyopia (for which service connection was denied in the December 2010 Board decision and for which service connection cannot be granted as a matter of law (see 38 C.F.R. § 3.303(c) 2011)) are condition that are shown by the evidence to have no etiological connection to active service.  Specifically, and as will be further explained below, senile cataracts are age-related by definition and post-surgical LASIK scars are by definition the result of a procedure that occurred many years following discharge from active service and therefore could not be the result of active service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case because such adherence would impose additional burdens on the VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Finally, to the extent that it is being adjudicated, this appeal was previously remanded by the Board in December 2010.  As relevant here, the Board instructed that the Veteran be provided the opinion to provide and/or identify additional medical evidence in support of his claim, and that he be provided a VA examination in order to obtain an opinion regarding the nature and etiology of his claimed eye disorders.  For reasons already discussed above, the Board finds these requirements have been met and there is substantial compliance with the December 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran claims entitlement to service connection for bilateral eye disorders and a left corneal scar, which he contends are due to his military service.  
VA examinations conducted in April 2008 and May 2011, and VA treatment records dated from 2008-2011 show he has been diagnosed with refractive error (hypermetropia, astigmatism, presbyopia), right eye refractive amblyopia, left eye central foreign body scar, bilateral incipient senile cataracts, and bilateral corneal LASIK scars.  

In the December 2010 Board decision, the previously denied claim for a bilateral eye disorder was reopened and the claim for a bilateral eye disorder described as left cornea scar, bilateral LASIK scars, and bilateral senile cataracts, was remanded.  It is noted that the regulations direct that refractive error is considered a congenital or developmental defect and not a disease or injury for the purposes of service connection.  See 38 C.F.R. § 3.303(c) (2011).  In this case, the Veteran was also diagnosed with refractive error and amblyopia.  The amblyopia was medically linked to his refractive error.  Accordingly, the December 2010 Board decision denied service connection for refractive error and refractive amblyopia.  These conditions will therefore not be discussed in the present discission.

In this case, service treatment records reflect that each medical provider who treated the Veteran in service concluded that a left eye corneal scar was present prior to his service, although not noted at the time of service entry.  The service treatment records provide clear and unmistakable evidence that a scar on the Veteran's left cornea was incurred prior to the Veteran's service.  However, the Veteran was not found to exhibit any eye or visual abnormality at entrance to active service, and his vision was described as 20/20 at the time of February 1967 entrance examination.

Given the complexity of this case and to orient the reader, the Board will first provide the law relevant to this case, then analyze whether the presumption of soundness has been rebutted in the instance concerning the left eye corneal scar.  Finally, it will consider whether service connection may be granted for any left and right eye disorders other than refractive error and refractive amblyopia, to include left eye corneal scar, bilateral senile cataracts, and bilateral LASIK surgical scars. 



Law

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

i) Presumption of Soundness (Left Corneal Scar)

The Board notes that the Veteran was found to have visual acuity of 20/20 distant vision, bilaterally, on his February 1967 service enlistment examination.  Near vision was notated as "J1" and color vision was 14 of 14.  There were no notations for refraction.  No other eye or visual abnormalities, defects, diagnosis or findings were noted.  The Veteran was found fit for duty in May 1967.  

Subsequently, beginning in August 1967, he reported with complaints of decreased and blurry vision, and a spot in his left eye which was worse in the light.  He reported that his vision problems started after a gun was fired close to his eyes on the firing range.  He reported a history of a foreign body in his left cornea four to five years prior, and a history of an auto accident two years prior to service in which a piece of glass went into his eye.  Observations, in aggregate, were of a left corneal scar, bilateral decreased visual acuity and bilateral amblyopia due to refractive error and scarred cornea.  Of note is a November 1967 consultation entry showing an impression of corneal scar, left eye, and probable anisometropia, right eye with amblyopia, not in the line of the duty and existing prior to entrance to active service.  The examiner commented 

This [patient's] vision was undoubtedly borderline for induction and certainly calls for an E-3 profile at the very least.  He should probably meet a board of survey as to suitability for retention.

The Veteran was referred to a Medical Board (MB).  The MB, dated in February 1968, shows diagnoses of left eye corneal scar, anisometropia, and right eye amblyopia.  All conditions were found to have existed prior to active service and to have not been aggravated by service.  The Veteran appealed, and the report of a March 1968 Physical Evaluation Board (PEB) shows that he testified as to an inservice injury on the firing range, in which a service member's rifle was discharged close to both his eyes.  After review of the service treatment records, to include the MB, the PEB held that the Veteran's bilateral eye condition had been aggravated by active service.  The disabilities-left eye corneal scar, anisometropia, and right eye amblyopia-were found to have existed prior to active service but to have been aggravated by a degree of 10 percent during active service.  

As noted above, service connection for refractive error and refractive amblyopia have been denied, those denials are final, and service connection for refractive error and refractive amblyopia will not be considered in this decision.  The Board will focus its analysis on the left eye corneal scar.  The medical evidence of record clearly and unmistakably shows that a left eye corneal scar was present prior to his service.  

To the extent that there is a question as to whether the Veteran's preexisting left corneal scar was aggravated by his military service, the Board notes that no eye condition was diagnosed on the Veteran's service enlistment examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the eye condition pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the Veteran's service treatment records document treatment for a foreign body in the left eye in conjunction with the Veteran's report of a car accident and removal of a foreign body from the left eye prior to service.  During the course of treatment, he underwent various optometry and ophthalmology examinations and it was determined that the trauma to his left eye from metal and from glass prior to service had caused a left corneal scar.  The February 1968 and March 1968 evaluation boards, as above described, determined that this condition had pre-existed entry to active service.  However, whereas the February 1968 MB found that the left eye corneal scar had not been aggravated by active service, the March 1968 PEB reversed that finding and held that the left eye corneal scar had been aggravated by active service.  

The above medical findings show that although both the MB and PEB agree that the diagnosed left eye corneal scar pre-existed the Veteran's entrance to active service, there is disagreement as to whether such disability was aggravated by active service.  Given the conflicting inservice findings and the finding of the March 1968 PEB, it cannot be stated that the evidence clearly and unmistakably demonstrates that the Veteran's left eye corneal scar both pre-existed active service and was not aggravated by active service.  See Wagner, supra, and Bagby, supra.  

Accordingly, the Board finds that there is not clear and unmistakable evidence in the service treatment records to rebut the presumption of soundness.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, supra.  The presumption of soundness upon enlistment has not been rebutted.  See 38 U.S.C.A. § 1111; see also Bagby, supra.  

The post-service clinical records include the report of an October 1972 VA examination.  The Veteran reported a history of powder burns of the eyes when a cartridge blank exploded in his face during training.  The examiner, a medical doctor (M.D.) and an ophthalmologist, opined that the left corneal scar could be secondary to the powder burns of the eyes which the Veteran claimed he sustained while in the service.  The examiner assigned a diagnosis of central corneal scar of the left eye.  While the report does not show that the claims file was reviewed, the history of injury the Veteran reported to the examiner is consistent with his testimony before the PEB in March 1968.  The opinion is conditional.  Medical statements framed in terms such as "could have been" are not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  This report does not establish that the Veteran incurred a left corneal scar during service, but it does not provide clear and unmistakable evidence that the scar both pre-existed and did not increase in severity in service.  

In April 2008, a VA examiner opined that the Veteran's bilateral vision loss was not caused by or a result of or aggravated by his active military service.  The examiner explained that loss of right eye vision was caused by or a result of refractive amblyopia and refractive error and the loss of left eye vision was caused by or a result of central corneal scar and refractive error.  However, the physician did not reference the Veteran's reported 20/20 visual acuity at entry and absence of any eye abnormalities on entry to active service, and did not answer the question as to whether or not the left corneal scar could have resulted from the Veteran's reported in-service eye burns or that the severity of impairment due to left corneal scar increased in severity during service.  This report does not provide clear and unmistakable evidence that a left corneal scar both pre-existed and did not increase in severity in service.  

In January 2009, Dr. N.O.R., a private physician, stated that the Veteran's visual acuity was incurred and aggravated during his active service.  Dr. N.O.R. noted that the Veteran reported he complained of blurred vision after a gun powder burn to his eyes during military training, when another soldier shot near him.  Dr. R. stated his vision problems had been present since then and observed that even though he had had left eye trauma in a car accident two years prior to entry to active service, his induction physical examination indicated no abnormality of either eye and showed a visual acuity of 20/20 bilaterally.  Medical records showed the Veteran's visual acuity was aggravated during military service and got poorer and poorer each time he was examined.  She explained:

The accident he had at service could cause damage to visual system and eye organ affecting correct form of cornea having as consequence improper visual acuity.

The Board notes that this opinion, like the opinion proffered by the VA examiner in 1972, is framed in conditional language.  See Warren, supra.  There is no indication that Dr. R. had independent review of the claims file or of pertinent records.  The physician indicates that records show visual acuity aggravated and decreased during active service, but did not identify the records reviewed.  Due to this lack of specificity, it cannot be determined whether the history she provided in her opinion was from documentation she reviewed or if it was reported by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although this report does not provide definitive evidence that a left corneal scar increased in severity during the Veteran's service, the report is consistent with the Veteran's claim, and does not provide clear and unmistakable evidence that a left corneal scar both pre-existed and did not increase in severity in service.  

In May 2011 the VA examiner opined that the Veteran's loss of bilateral vision was not caused by or a result of, or aggravated by, the Veteran's military service.  Specifically, the examiner opined that loss of right eye vision was caused by or a result of refractive amblyopia and refractive error and the loss of left eye vision was caused by or a result of central corneal scar and refractive error.  In addition, the examiner opined, the left eye corneal scar existed prior to service and was not caused by a gun powder burn.  The examiner explained that review of the claims file revealed that the Veteran had a history of an automobile accident two years prior to entry to active military service, with left corneal scar as sequelae.  The left eye cornea did not show gun powder tattoos around it, as would be expected from a gun powder blast near the eye.  The right eye also did not show gun powder tattoos.  

The 2011 opinion that the Veteran did not incur aggravation of any disorder in service is the same examiner who conducted the 2008 VA examination, and it is noted to be the Physician for Surgical Service, Ophthalmology.  It is accepted that the physician has the requisite medical expertise to offer an opinion.  In addition, the examiner demonstrated review of the claims fine in reflecting review of optometry findings at entrance to active service in February 1967 and the findings of the MB in February 1968.  However, the examiner was clearly unaware that the PEB found in March 1968 that the Veteran's left corneal scar and anisometropia, while pre-existing entrance to service, had nonetheless been aggravated by active service, a finding made subsequent to and in reversal of the earlier, February 1968 MB finding.  In addition, the examiner failed to provide any commentary concerning the 1972 VA examination report, in which the examiner then opined that the Veteran's left corneal scar could be secondary to powder burns.  As the May 2011 opinion is based on an incomplete review of the records, it cannot be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, this report does not provide clear and unmistakable evidence that a left corneal scar both pre-existed and did not increase in severity in service.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The Board thus has four opinions before it:  two finding a causal connection between the left eye corneal scar and active service and two finding no causal connection between the left eye and his active service.  However, for reasons given above, none are completely adequate as to the opinions proffered.  

The application of the presumption requires that service connection be granted for corneal scar, left eye, because the evidence does not clearly and unmistakably demonstrate that there was no increase in severity of disability due to a left corneal scar, if that left corneal scar pre-existed service.  The Board further notes that the effects of the left corneal scar are measured by visual acuity, and there is no current rating tool which separates the effects of refractive error or amblopia from the effects of a left corneal scar.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As the presumption has not been rebutted, the Veteran's left corneal scar must be presumed to have been aggravated in service, and the presumption of 38 U.S.C.A. § 1111 is applicable.  Service connection for impairment due to left corneal scar is that scar is warranted.   

ii) Service Connection for Senile Cataracts and LASIK Post-Surgical Scars

Service treatment records disclose that no provider assigned a diagnosis of right eye trauma, or any disorder due to any incident of service, although refractive error and amblyopia of the right eye were present.  

VA examinations conducted in April 2008 and May 2011, and VA treatment records dated from 2008 through 2011 show the Veteran has been diagnosed with refractive error (hypermetropia, astigmatism, presbyopia), right eye refractive amblyopia, left eye central foreign body scar, bilateral incipient senile cataracts, and bilateral cornea LASIK scars.  The examiner in May 2011 further observed that neither eye manifested gun powder tattoos and that the right eye had no traumatic scarring.

In a January 2009 private medical statement, N.A.O., M.D. stated that the Veteran has deteriorated visual acuity post laser vision correction surgery which had been done a few years ago.

As noted above, service connection has been denied for refractive error and refractive amblyopia, and is granted in this decision for impairment due to left corneal scar, so further discussion of the history of these disorders is not required.  

Turning to the question of medical nexus, the Board notes that the record contains four opinions.  

An October 1972 VA examination report reflected that a left corneal scar was present, but the examiner did not assign a diagnosis of any other disorder as related to an injury the Veteran reported he sustained when a gun was fired near his eyes in service.  This report is persuasive evidence that cataracts and bilateral cornea LASIK scars were not present proximate to the Veteran's service, and that no other right or left eye disorders were present, other than refractive error, refractive amblyopia, and left corneal scar, which are not the subjects of further discussion in this decision.  
 
In April 2008, a VA examiner opined that the Veteran's bilateral vision loss was not caused by or a result of or aggravated by his active military service.  The examiner explained that loss of right eye vision was caused by or a result of refractive amblyopia and refractive error and the loss of left eye vision was caused by or a result of central corneal scar and refractive error.  This report is persuasive evidence that cataracts and bilateral cornea LASIK scars were not present proximate to the Veteran's service, and that no other right or left eye disorders were present, other than refractive error, refractive amblyopia, and left corneal scar, which are not the subjects of further discussion in this decision.  

In January 2009, Dr. N.O.R., a private physician, stated that the Veteran's visual acuity impairment was incurred and aggravated during his active service.  Dr. N.O.R. noted that the Veteran reported he complained of blurred vision after a gun powder burn to his eyes during military training, when another soldier shot near him.  Dr. R. stated his vision problems had been present since then and observed that even though he had had left eye trauma in a car accident two years prior to entry to active service, his induction physical examination indicated no abnormality of either eye and showed a visual acuity of 20/20 bilaterally.  Medical records showed the Veteran's visual acuity was aggravated during military service and got poorer and poorer each time he was examined.  She explained:

The accident he had at service could cause damage to visual system and eye organ affecting correct form of cornea having as consequence improper visual acuity.

However, Dr. R. did not indicate that there was any link between senile cataracts or LASIK scars and a current disorder, and did not assign a diagnosis of any disorder of either eye other than the disorders for which service connection has been denied or the left corneal scar for which service connection is granted in their decision.  

In its December 2010 remand, the Board ordered further VA examination, finding that the 2008 VA examination did not provide a sufficient basis upon which to adjudicate the claim.  

In May 2011 the VA examiner opined that the Veteran's loss of bilateral vision was not caused by or a result of, or aggravated by, the Veteran's military service.  Specifically, the examiner opined that loss of right eye vision was caused by or a result of refractive amblyopia and refractive error and the loss of left eye vision was caused by or a result of central corneal scar and refractive error.  The examiner explained that the left eye cornea did not show gun powder tattoos around it, as would be expected from a gun powder blast near the eye, and that the right eye also did not show gun powder tattoos.  Finally, the examiner observed that bilateral LASIK scars were caused by or a result of LASIK surgery after military service, and the bilateral incipient senile cataracts were age-related and not caused by or a result of the Veteran's left corneal scar or to active service.

Senile cataracts are associated solely with aging.  Dorland's Illustrated Medical Dictionary, 283 (27th ed. 1988).  This citation is provided purely for definitional purposes to aid in the Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in this manner does not conflict with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran has presented no medical evidence suggesting that his cataracts are the result of any other incident than aging, including his active service and his left corneal scar; and there is no medical evidence tending to establish that his cataracts are the result of his active service or his left cornea scar.  No traumatic injury to the right eye cornea was found in VA examinations conducted in 1972, 2008 and 2011, and no gun powder tattoo was found, specifically, in 2011, in either eye.

There is no other medical opinion, evidence, or findings tending to show that bilateral senile cataracts are the result of the Veteran's active service or of his left cornea scar.  Rather, senile cataracts are, by definition, age-related.  See Dorland's, supra.  

The medical evidence, including the 2009 private medical opinion, establishes that the Veteran underwent LASIK surgery after his discharge from active service.  The 2009 medical opinion states that this surgery occurred a few years prior to the date of the opinion.  As with the senile cataracts, the Veteran has presented no medical evidence suggesting that his LASIK surgical scars are the result of any other incident than the post-service LASIK surgery, including his active service and his left corneal scar; and there is no medical evidence tending to establish that the LASIK surgical scars are the result of his active service or his left cornea scar.  Rather, the only medical evidence of record is against a finding that the LASIK surgical scars are the result of active service.  The medical evidence shows that the Veteran underwent LASIK surgery many years following his discharge from active service.  No traumatic injury to the right eye cornea was found in VA examinations conducted in 1972, 2008 and 2011, and no gun powder tattoo was found, specifically, in 2011, in either eye.  
There is no other medical opinion, evidence, or findings tending to show that bilateral LASIK surgical scars are the result of the Veteran's active service or of his left cornea scar.  

The Board observes that the first competent medical evidence of either bilateral senile cataracts or bilateral LASIK surgical scars is dated in 2008, nearly 40 years after service.  The 2009 private medical opinion stated that the surgery was conducted several years prior.  Even assuming, without finding, that LASIK surgery was conducted ten years earlier, or in 1999, this is still 30 years after the Veteran's discharge.  

To the extent that the Veteran contends that he has had a visual disorder since service, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  As noted, the earliest post service complaints, treatment, or diagnosis of senile cataracts and LASIK surgical scars is in 2008, well after service discharge.  The Veteran's physician in 2009 stated that the Veteran's had presented with vision problems ever since active service, but she does not define what problems those are, other than loss of visual acuity.  As explained above, refractive error is not a disability that may be service-connected.  See also 38 C.F.R. § 3.303(c).

There are no other left or right eye disorders diagnosed other than those that have been discussed in this decision or previously denied in December 2010.  Without a diagnosis of an eye disability other than refractive error or refractive amblyopia (or other eye disabilities discussed herein) the Veteran's reported complaints cannot in and of themselves constitute disabilities for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of proof of a present disability, there can be no valid claim.").

The Veteran was provided an opportunity to participate in providing medical evidence that could have supported his claims for service connection for visual disorders.  However, as noted above, he declined to provide this information following the December 2010 duty to assist letter.  He has been given ample opportunity to submit additional medical evidence to support his claims, but he has not done so.

To the extent that the Veteran himself believes that he has bilateral visual disorders that are the result of active service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing difficulty seeing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran is not competent, however, to diagnose his visual disorders or to determine that a perceived loss of visual acuity and blurriness experienced in service or at any time after service constitutes a visual disability related to active service and/or for which service connection may be granted.  Although the Veteran contends that he has bilateral visual disorders that are the result of his active service, as a layman he is not competent to offer opinions on medical diagnosis and causation or offer an opinion that he has visual disabilities that are the result of his active service or for which service connection may be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable here because the preponderance of the evidence is against the claims for service connection for bilateral senile cataracts and bilateral LASIK surgical scars.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In conclusion, for reasons and bases expressed above, service connection for left corneal scar is warranted.

In addition, and also for reasons and bases expressed above, the preponderance of the evidence is against a finding that bilateral senile cataracts and bilateral LASIK surgical scars are the result of active service or of left eye corneal scar.  The evidence does not establish or suggest that there is any other current right eye disorder (other than refractive error or refractive amblyopia, which are, as noted, the subject of prior final decisions and cannot be addressed in this decision) which not encompassed within the diagnoses of bilateral senile cataracts and bilateral LASIK surgical scars considered in this decision.  

There is no reasonable doubt to be resolved, as the evidence is not in equipoise.  38 U.S.C.A. § 5107(b).  Service connection for bilateral senile cataracts and bilateral LASIK surgical scars must be denied.


ORDER

Service connection for disability due to a left eye corneal scar, as aggravated in service, is granted.

Service connection for bilateral senile cataracts is denied.

Service connection for bilateral LASIK surgical scars is denied.



REMAND

The Veteran also claims service connection for a right ankle disorder.  This was also addressed in the December 2010 remand, and a May 2011 VA examination is of record.  However, during the pendency of this appeal, service connection for right knee patellofemoral pain syndrome was granted in a December 2010 rating decision and evaluated as 10 percent disabling, effective in January 2009.  

VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); see also Bielby v. Brown, 7 Vet. App. 260, 262 (1994).  Recent decisions by the U.S. Court of Appeals for Veterans Claims and U.S. Federal Circuit Courts have affirmed this holding.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008); aff'd. 557 F.3d 1355 (Fed. Cir. 2009).  

The Board regrets the delay this will cause, but is constrained by the law to again remand this claim to consider whether the claimed right ankle disorder may be causally related to the service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any and all sources of treatment from 2011 to the present for his right ankle disorder.  Obtain release of private medical records where necessary.  All identified records should be obtained.  In addition, obtain copies of any and all treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico and any other VAMC identified, from 2011 to the present, that are not already of record.  If no additional treatment records are available for this time period, it should be so stated.

All requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself.

2.  Thereafter, the May 2011 VA examination for joints should be returned to the examiner who conducted it for clarification on whether it is "at least as likely as not" (i.e., probability of 50 percent or more) that any diagnosed right ankle disorder is in any way the result of any service connected disability, to include the service-connected right knee disability, or of aggravation of a nonservice-connected disability by a service-connected disability.  

If the VA examiner who conducted the May 2011 VA examination cannot be found, or it is determined that the Veteran should be accorded another examination, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and etiology of any right ankle disorder.  The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.

Based on a review of the claims folder and the clinical findings of the examination, the examiner must offer the following opinions:

a) Is it "at least as likely as not" (i.e., probability of 50 percent or more) that any right ankle pathology had its onset during the Veteran's active duty or is otherwise the result of his active duty service or any service-connected disability, to include right knee disability?
b) Is it "at least as likely as not" (probability of 50 percent or more) that any right ankle pathology is the result of aggravation of a nonservice-connected disorder by a service-connected disability?

A complete rational must be provided for each opinion.  

3.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand of the appeal, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


